         Case 6:20-cv-01180-ADA Document 10 Filed 01/19/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

CANOPY GROWTH CORPORATION,                     )
                                               )
                              Plaintiff,       )
                                               )
              v.                               )    Civil Action No. 6:20-cv-01180-ADA
                                               )
GW PHARMACEUTICALS PLC,                        )
                                               )    JURY TRIAL DEMANDED
                              Defendant.       )


                UNOPPOSED MOTION FOR EXTENSION OF TIME
             TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT

       Defendant GW Pharmaceuticals PLC (“GW Pharma” or “Defendant”) files this Motion to

extend the deadline for GW Pharma to answer or otherwise respond to Canopy Growth

Corporation’s (“Canopy” or “Plaintiff”) Complaint for Patent Infringement (Dkt. No. 1), and

would show as follows:

       1. On December 22, 2020 Canopy filed its Complaint for Patent Infringement.

       2. Canopy first attempted to serve GW Pharma on December 31, 2020. The deadline for

          GW Pharma to answer or otherwise respond based on that date would be Thursday,

          January 21, 2021.

       3. GW Pharma requests an extension of the deadline to file its Response/Answer to March

          22, 2021.

       4. This is the first extension GW Pharma has requested, and the requested extension is not

          sought for delay or any improper purpose.




                                               1
         Case 6:20-cv-01180-ADA Document 10 Filed 01/19/21 Page 2 of 3




       5. GW Pharma has consulted with counsel for Canopy, and Canopy does not oppose this

          extension request.

       6. Attached is a Proposed Order granting GW Pharma’s Motion.

       WHEREFORE, GW Pharma respectfully requests that this Honorable Court issue an Order

extending the deadline for GW Pharma to answer or otherwise respond to Canopy’s Complaint for

Patent Infringement to March 22, 2021.


Dated: January 19, 2021                           Respectfully submitted,

                                                  /s/ Steven M. Zager
                                                  Steven M. Zager
                                                  szager@kslaw.com
                                                  KING & SPALDING LLP
                                                  500 West 2nd Street, Suite 1800
                                                  Austin, TX 78701
                                                  Telephone: (512) 457-2000
                                                  Facsimile: (512) 457-2100

                                                  Gerald J. Flattmann, Jr.
                                                  gflattmann@kslaw.com
                                                  KING & SPALDING LLP
                                                  1185 Avenue of the Americas,
                                                  35th Floor
                                                  New York, NY 10036
                                                  Telephone: (212) 556-2100
                                                  Facsimile: (212) 556-2222

                                                  Attorneys for Defendant GW
                                                  Pharmaceuticals PLC




                                             2
          Case 6:20-cv-01180-ADA Document 10 Filed 01/19/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have

consented to electronic service are being served today, January 19, 2021, with a copy of this

document via the Court’s CM/ECF system per Local Rule CV-5(b)(1).


                                                    /s/ Steven M. Zager
                                                    Steven M. Zager




                                                3
WORKAMER\26488\112002\38002592.v1-1/19/21
